Per Curiam.

A sale of the premises under a judgment confessed by the defendant was no forfeiture of the lease, under the covenant and proviso stated in the case, unless the judgment was fraudulently confessed, with a view to defeat the lessor’s reservation of one fourth of the money offered. The jury have decided the question of fraud in favour of the defendant. The covenant only applied to voluntary sales, by the lessee. The case of Doe, ex dem. Mitchinsen, v. Carter (8 Term Rep. 57.) is in point. The subsequent decision on that case, (8 Term Rep. 300.) was founded expressly on the fact of fraud in confessing a judgment, for the purpose of enabling the creditor to possess the lease. There must be judgment for the defendant.